DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giegerich (US Patent No. 2,554,185) in view of Appleyard (US Patent No. 3,506,064).
Regarding claim 1, Giegerich discloses a plate heat exchanger (radiator 3) for internals of isothermal chemical reactors (Giegerich is capable to perform this intended use), said plate heat exchanger comprising a plurality of heat exchange elements in the form of plates (sheets of metal plates 5, Fig. 2), each plate having an essentially rectangular shape (see Fig. 1), wherein each plate comprises two walls which are joined together and spaced apart (the space apart parallel walls forming tubular section 10 and are joined at edge 11), so as to form an internal passage (10 and 10’) for a heat exchange medium (flowing within tubular sections 10 and 10’), and wherein each plate comprises a respective first collector (elbow 4, Figs. 3 and 4) for feeding said medium to said passage and a respective second collector (another elbow 4 at opposite end of the radiator 3) for receiving said medium from said passage, said respective first collector and said 
at least one of said respective first collector and said respective second collector of each plate extends along a plate edge (the periphery of the tube as shown in Fig. 2) and comprises edge surfaces (see exemplary three edge surfaces in annotated figure below) which lie entirely on a same plane (the three edge surfaces are entirely flat and located on the same level as shown in Fig. 4, i.e., they are on the same plane) which are parallel to respective end portions of said plate that also lie entirely on a second same plane (the three edge surfaces are parallel to respective ends of the tube in Fig. 2, and the respective ends are also entirely flat and located on the same level as shown in Fig. 2 which matches the three flat edge surfaces), in such a way that said edge surfaces of said at least one of said respective first collector and said respective second collector and said end portions form parallel and plane matching surfaces (see the shape of the edges 16 corresponds to the tubes; and the indented portions 15 that are fitted over the ribs 6 and 8 of the tube and are welded together, Figs. 2 and 4, and col. 3, lines 9-18), which are welded together automatically by a laser welding (note that “… are welded together automatically by a laser welding” is a product-by-process limitation. “automatically” also does not bear weight on the structure of welded pieces and the process of laser welding. The patentability of a product does not depend on its method of production, see MPEP 2113. “laser welding” does not imply a distinct structure to the “welding” itself), wherein said parallel and plane matching surfaces (matching corrugated surfaces of the edges 16 of collector 12 and the corrugated surfaces of the tube end) extend continuously for the entire extension of said at least one of said respective first collector and said respective second collector along said 

    PNG
    media_image1.png
    457
    531
    media_image1.png
    Greyscale

Giegerich fails to explicitly disclose wherein each plate comprises two walls which are joined together along their perimeter which corresponds to a perimeter of the plate.
 Appleyard discloses each plate comprises two walls (two plates, see Figs. 1 and 2) which are joined together along their perimeter which corresponds to a perimeter of the plate (the plates are welded together at edge 8 at periphery of the plates 2).
It is understood that such separated plates may be stacked during transport and are welded together at the installation site. Therefore, compared to Giegerich’s folded plates, separated plates in Appleyard reduce shipping space when the plates are stacked.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided wherein each plate comprises two walls which are joined together along their perimeter which corresponds to a perimeter of the plate in Giegerich as taught by Appleyard in order for economics in delivering the heat exchanger plate.
Regarding claim 2, Giegerich as modified further discloses wherein said at least one of said respective first collector and said respective second collector of each plate is in a form of a clamp (the hollow elbow 4 has two flanges that are in clamp shape and fitted over the corrugated surface of the tube).
Regarding claim 3, Giegerich as modified further discloses wherein said at least one of said respective first collector and said respective second collector of each plate (4) is C-shaped comprising two flanges (the elbow 4 is hollow and the two edges 16 and indented portions 15) which parallel overlap with said end portions of each of the plates (see claim 1 above and col. 3, lines 9-18 Giegerich).
Regarding claim 4, Giegerich as modified further discloses said at least one of said respective first collector and said respective second collector of each plate (4) being connected to a feeding or receiving pipe (at side 13 that connects to casing 2 for supplying fluid, col. 2, lines 39-48 and col. 3, lines 9-18) and having a cross-section which decreases in a direction away from said pipe (the elbow 4 is in a triangular shape with a hypotenuse side 14).
Regarding claim 5, Giegerich as modified further discloses wherein said at least one of said respective first collector and said respective second collector of each plate (4) has a trapezoidal or triangular shape (see Fig. 3) with a zone of maximum height (at side 
Regarding claim 6, Giegerich as modified further discloses wherein said at least one of said respective first collector and said respective second collector of each plate (4), comprises two walls (the upper and lower walls of the elbow 4 in Fig. 4) which are sandwiched together (the joint structure of the elbow 4 and radiator 3 is sandwiched), said two walls having welding end portions parallel to the end portions of each of the plates (the joint structure of the 3 and 4 are parallel, see the shape of both in Figs. 2 and 4).
Regarding claim 7, Giegerich as modified further discloses wherein a first wall (lower wall of the elbow 4 in Fig. 4) of said two walls of said at least one of said respective first collector and said respective second collector of each plate (4) is formed by a portion of a wall (lower wall of the tube 10) of the two walls (the upper and lower walls of the elbow 4) of one of the plates (lower plate 5) which extends beyond a peripheral edge of said wall of the two walls (as shown above, the end of side 12 of elbow 4 is fitted over the end of the tube, therefore the lower wall of elbow 4 extends and overlap the lower tube periphery end).
Regarding claim 8, Giegerich as modified further discloses wherein comprising a cover which is applied onto each plate (upper wall of the elbow 4 in Fig. 4 that is joined to the upper wall of the tube) and forms the remaining second wall (upper wall) of said one of said respective first collector and said respective second collector of each plate (4).
Regarding claim 9, Giegerich as modified further discloses wherein comprising welds (at upper edge 16) which close said cover of each plate (to seal the gaps) and which are performed on a same side (upper side in Fig. 4) of an assembly (Fig. 1) formed by 
Regarding claim 10, Giegerich as modified further discloses wherein said at least one of said respective first collector and said respective second collector of each plate of said first collector and second collector of each plate (4) comprises a plurality of reinforcing and spacing inserts (indented portions 15) between the respective two walls (the walls of edges 16).
Regarding claim 11, Giegerich as modified further discloses wherein each plate has a pressed plate body or a sandwich plate body (the sheets 5 as modified is in a shape of a pressed plate).
Response to Arguments
Applicant's arguments filed 12/6/2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that Giegerich discloses oblique and flat portions at edge surfaces and plate end portion and the oblique portions do not lie on the same plane, as shown in the annotated figure above, the flat portions of Giegerich are entirely flat and on the same level as shown in Fig. 4 and therefore the flat portions (or “edge surfaces” in the figure) lie on the same plane. Also, the plate end with flat surfaces which correspond to the flat surfaces of the collector are also are also entirely flat and on the same level as shown in Fig. 2, and therefore the flat portions (or “respective end portions of the plate” in the figure) lie on the second same plane, as required in claim 1.
In response to applicant’s argument that Appleyard is totally different from the one of Giegerich, it is noted that they both disclose heat exchangers which are made by plates. .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752. The examiner can normally be reached Monday through Friday, 8:30 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K.L/Examiner, Art Unit 3763  

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763